

116 HR 1902 IH: To amend the Internal Revenue Code of 1986 to allow officers and employees of the Department of the Treasury to provide to taxpayers information regarding low-income taxpayer clinics.
U.S. House of Representatives
2019-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1902IN THE HOUSE OF REPRESENTATIVESMarch 27, 2019Mr. Holding (for himself and Mr. Lewis) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to allow officers and employees of the Department of the Treasury to provide to taxpayers information regarding low-income taxpayer clinics. 
1.Provision of information regarding low-income taxpayer clinicsSection 7526(c) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:  (6)Provision of information regarding qualified low-income taxpayer clinicsNotwithstanding any other provision of law, officers and employees of the Department of the Treasury may— 
(A)advise taxpayers of the availability of, and eligibility requirements for receiving, advice and assistance from qualified low-income taxpayer clinics receiving funding under this section, and (B)provide information regarding the location of, and contact information for, such clinics.. 
